Citation Nr: 1223922	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left testicle condition, to include left testicle epididymitis.  

2.  Entitlement to service connection for a right shoulder condition.  

3.  Entitlement to service connection for a low back disorder, to include lumbar myositis and mild spondylosis.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis and chronic diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to June 1980.  

This matter is before the Board of Veterans' Appeals on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A July 2012 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In this regard, the Board notes that VA CAPRI records, including outpatient reports dated from October 2011 to February 2012 are in the Veteran's VVA file and are not physically in the claims folder.  However, none of those records impact or pertain to the service connection claims at issue on appeal and being decided herein.

The service connection claim for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to include a current clinical diagnosis of a left testicle condition or of any symptoms indicative of a currently manifested left testicle condition.

2.  The evidence fails to include a current clinical diagnosis of a right shoulder condition or any symptoms indicative of a currently manifested right shoulder condition.

3.  The evidence fails to include a current clinical diagnosis of gastrointestinal disorder.

4.  Post service symptoms of diarrhea have not been chronically shown since service and current symptoms have been etiologically linked to carcinoid syndrome (right lung carcinoid tumor) for which the Veteran was treated in 2006.


CONCLUSIONS OF LAW

1.  A left testicle disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A right shoulder disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A gastrointestinal disorder, claimed as gastroenteritis and chronic diarrhea, was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in December 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case the December 2007 letter.  Adjudication of the claims on appeal was undertaken in a March 2008 rating decision and statement of the case (SOC) was issued in March 2009, followed by the issuance of a Supplemental SOC in March 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file, as are VA records dated from 2003 forward.  VA examinations of the stomach and spine were conducted in 2008.  

The Board points out that no examination was ever conducted in this case, nor is one warranted in conjunction with the service connection claims for left testicle and right shoulder disorders.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a remand is not required and there is no duty on the part of VA to provide a medical examination or request a nexus opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder claimed, and further substantiating evidence suggestive of a linkage between the aforementioned claimed condition and his active service.  The file contains no post-service diagnoses, or record of complaints or symptoms indicative of disorders of the left testicle or right shoulder.  Given these matters of record, there has been no evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claims and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A 2008 VA examination report reflects that the Veteran indicated that he was on disability and had been unemployed for several years due to his neuropsychiatric conditions.  The Veteran did not specifically report receipt of SSA benefits nor did he suggest that any of his claimed conditions which are the subject of this appellate decision (essentially none of which are actually shown) are in any way the cause of such disability.  As such, VA has no duty to request such records, as their existence and relevancy has not been established in this case.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A.  Left Testicle Condition

In October 2007, the Veteran filed a service connection claim for a left testicle disorder.  

The STRs include a July 1979 enlistment examination report which reflects that there was no abnormalities of the testicles.  An entry dated in February 1980 reflects that the Veteran had complaints of pain and edema of the left testicle, Tenderness and mild swelling was shown and early left epididymitis was assessed for which Indocin and another medication were prescribed.  In March 1980, the Veteran was again seen with complaints of a painful left testicle, assessed as epididymitis.  The condition was treated with Indocin and a one week profile restricting running and PT was given.  The May 1980 separation examination was negative for any objective or subjective findings indicative of an abnormality of the testicles.   

VA records dated from 2003, forward are entirely negative for any complaints, clinical findings or diagnosis relating to either testicle.  

Analysis

The Veteran has claimed service connection for a left testicle condition.  

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any left testicle condition nor even document any lay or clinical symptoms relating to the left testicle; i.e. a current disability of the left testicle is not shown post-service..  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In this case, there is evidence in the STRs of complaints of pain involving the left testicle, assessed as epididymitis, limited to records dated in February and March 1980.  The condition was treated with Indocin and as there were no further complaints, it appears that the condition resolved with treatment and did not recur during service.  Furthermore, no testicle condition was noted or clinically found on the May 1980 separation examination. 

Post-service medical records dated from 2003, forward, are entirely negative for complaints, findings, treatment or a diagnosis relating to the left testicle, nor has the Veteran contended that he has a currently manifested left testicle disorder or identified any post-service medical records or evidence relating to this claim.  Hence, no continuity and chronicity of left testicle symptoms are shown since service and no evidence of current disability has been presented.  Instead his claim appears to be entirely based on the fact that he was treated once in service for left testicle symptoms.  

VA disability compensation derives from two statutes, sections 1110 and 1131 of title 38, United States Code. Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..."  Thus, in order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim fails if there is an absence of disability or an absence of disease or injury.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in October 2007; there was no evidence of a clinical disability/diagnosis of the left testicle of record at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not currently have a clinical diagnosis of a left testicle condition or any indication of a currently manifested left testicle condition; service connection for this claimed condition is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for a left testicle condition must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

B.  Right Shoulder

In October 2007, the Veteran filed a service connection claim for a right shoulder condition.  

The STRs include a July 1979 enlistment examination report which reflects that clinical evaluation of the upper extremities was normal.  The STRs are entirely negative for any complaints, findings, treatment or diagnosis relating to the right shoulder.  The May 1980 separation examination reveals that clinical evaluation of the upper extremities was normal and that the Veteran denied having any pain in the shoulder area.  

VA records dated from 2003 forward, are entirely negative for any complaints, clinical findings or diagnosis relating to the right shoulder.  Records dated in August 2003 and October 2004 reflect that there was no history of joint pain, swelling, arthritis or myalgia and no clinical findings relating to the right shoulder were made at any time from 2003, forward.  

Analysis

The Veteran has claimed service connection for a right shoulder condition.  

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any right shoulder disorder nor even document any lay or clinical symptoms relating to the right shoulder; i.e. a current disability of the right shoulder is not shown post-service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In this case, the STRs are entirely negative for any complaints, findings, treatment or diagnosis relating to the right shoulder and the May 1980 separation examination reveals that clinical evaluation of the upper extremities was normal and that the Veteran denied having any pain in the shoulder area.

Post-service medical records dated from 2003 forward, are similarly entirely negative for complaints, findings, treatment or a diagnosis relating to the right shoulder, nor has the Veteran contended that he has a currently manifested right shoulder disorder or identified any post-service medical records or evidence relating to this claim.  Hence, no right shoulder symptoms were noted in service nor was any injury or disability shown; no continuity and chronicity of right shoulder symptoms are shown since service; and no evidence of current disability has been presented.  In fact the basis of this claimed condition is not at all clear.  

VA disability compensation derives from two statutes, sections 1110 and 1131 of title 38, United States Code. Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..."  Thus, in order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim fails if there is an absence of disability or an absence of disease or injury.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   In this case, the claim was filed in October 2007; there was no evidence of a clinical disability/diagnosis of the right shoulder of record at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not currently have a clinical diagnosis of a right shoulder disorder or any indication of a currently manifested right shoulder condition; service connection for this claimed condition is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for a right shoulder condition must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

C. Gastrointestinal Disorder

In October 2007, the Veteran filed a service connection claim for gastroenteritis, also claimed as chronic diarrhea.  

The STRs include a July 1979 enlistment examination report which reveals that clinical evaluation of the abdomen and viscera was normal.  An entry dated in December 1979 reflects that the Veteran had complaints of nausea, vomiting, diarrhea, and abdominal cramps, assessed as gastroenteritis.  In March 1980, the Veteran complained of a 1-day history of diarrhea, assessed as gastroenteritis.  The condition was treated with Indocin and a one week profile restricting running and PT was given.  The May 1980 separation examination reveals that clinical evaluation of the abdomen and viscera was normal and that the Veteran denied having stomach or intestinal trouble, but acknowledged having frequent indigestion.  The examiner noted that the Veteran had an occasional gaseous stomach.  

A VA record of August 2003 indicates that the Veteran denied having a history of diarrhea and constipation, and an examination revealed no active symptoms of the abdomen.  When evaluated in October 2004, the Veteran gave a history of dysphagia, occasional abdominal pain, nausea and vomiting - but again denied having a history of diarrhea and constipation; an examination revealed no active symptoms of the abdomen.  In November 2006, the Veteran was treated for a right lung carcinoid tumor.  VA records reflect that evaluations of January and May 2007 revealed no tenderness, masses or symptomatology of the abdomen.  However, a note in a May 2007 entry revealed that the Veteran had carcinoid of the lung and had just undergone surgery and had developed diarrhea again.  

A VA examination of the stomach was conducted in February 2008.  The Veteran reported that he had experienced problems with chronic diarrhea since service, for which he had sought medical attention.  It was noted that after service, recurrent episodes of diarrhea continued until the Veteran underwent right lung lobectomy in 2006, following which the condition stopped.  The Veteran indicated that he believed that his stomach problems were caused by gas chamber exposure.  The examiner noted that records revealed that the Veteran was treated for gastritis in December 1979 and gastroenteritis with diarrhea in March 1980.  It was also observed that VA records documented complaints of abdominal pain, bloating and diarrhea since 2004.  

The examiner concluded that there was no evidence of gastroenteritis on examination.  It was further noted that the Veteran had a history of carcinoid syndrome for which recurrent episodes of diarrhea was a common symptom.  The examiner clarified that carcinoid syndrome was diagnosed in 2006 and was in no way related to the episodes of diarrhea that the Veteran experienced in service.  

VA records reflect that the Veteran was seen by gastroenterology in November 2008 with primary complaints of diarrhea.  Examination of the abdomen and gastrointestinal systems were negative and an upper GI tract endoscopy was undertaken.  VA records dated thereafter reflect that ultimately no gastrointestinal disorder was diagnosed.  

Analysis

The Veteran has claimed service connection for a gastrointestinal disorder, to include gastroenteritis and chronic diarrhea.  

In this case, Hickson element (1) is lacking with respect to a specific claim for gastroenteritis or any other identifiable diagnosis of a gastrointestinal nature.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any gastrointestinal disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in October 2007; there was no evidence of a clinical disability/diagnosis of a gastrointestinal condition of record at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  Significantly, upon VA examination of 2008, the examiner concluded that there was no evidence of gastroenteritis or any other gastrointestinal disorder.  

To the extent that the Veteran's maintains that his claimed gastrointestinal disorder is manifested by chronic diarrhea, the STRs document occasional symptoms of diarrhea, and the separation examination noted that the Veteran had a gaseous stomach.  VA medical records also reflect the Veteran had symptoms of diarrhea in May 2007 and November 2008.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303  (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253  (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Veteran has provided lay evidence to the effect that he has experienced chronic symptoms of diarrhea since service.  The Veteran is generally considered competent to provide such account of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Here, however, the Board finds that the Veteran's lay reports are unsubstantiated and contradicted by the clinical records.  In this regard, the file contains a gap of more than 20 years during which time there are no clinical records documenting symptoms of diarrhea.  VA records reflect that the Veteran was initially seen in 2003, at which time he denied having a history of symptoms of diarrhea or constipation and no gastrointestinal symptoms were found on examination.  It was not until October 2004 that the Veteran provided a history of abdominal pain and at that time he again denied having a history of diarrhea.  Thereafter symptoms of diarrhea are not actually documented until 2007 and 2008.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1980 and the first complaints of symptoms of diarrhea in 2007, to be compelling evidence against finding continuity.  Put another way, the well-documented gap between the Veteran's discharge from his active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330  (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with abdominal pain, diarrhea and gas since service.  However, the lay information provided that such symptoms were chronic and continuous since service, are refuted by clinical evidence which the Board finds more probative.  Accordingly, continuity and chronicity of symptoms of diarrhea in and since service has not been established.  

At this point, the fact remains that while the evidence reflects that Veteran has experienced post-service symptoms of diarrhea, such symptoms have yet to be linked to any particular diagnosis and they have not been linked in any way to the Veteran's period of service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326  (Fed. Cir. 2000); this is the third Hickson element.  

In this case, there has been no competent evidence or opinion presented establishing or even suggesting that the Veteran's currently manifested symptoms of diarrhea support a diagnosis of gastrointestinal disorder or are in any way etiologically related to service.  The most probative evidence on this matter consists of the opinion of a VA examiner provided in 2008 to the effect that that there was no evidence of gastroenteritis on examination and that the Veteran had a history of carcinoid syndrome in 2006 for which recurrent episodes of diarrhea was a common symptom.  The examiner further clarified that carcinoid syndrome, diagnosed in 2006, was in no way related to the episodes of diarrhea that the Veteran experienced in service.  

The Veteran has maintained that he has a gastrointestinal disorder which is related to service.  The Board notes that while a lay person like the Veteran is competent to attest to symptoms he experienced during service and thereafter, such as those aforementioned, the Board finds that diagnosing a gastrointestinal disorder requires special medical training and therefore the presence of such a condition is a determination "medical in nature" and not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion to the extent that he purports to suggest that his claimed gastrointestinal condition was manifested during active service or is otherwise related to service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

To the extent that the Veteran asserts that his claimed gastrointestinal condition is due to exposure to a gas chamber (presumably in service), while he is certainly competent to relate events in service and after service, such as reporting symptoms occurring post-service and in-service, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the complex medical matters in this case involving the etiology and onset of the claimed condition.  Cromley v. Brown, 7 Vet. App. 376, 379  (1995).  Essentially, it is beyond the Veteran's competency to link his currently claimed gastrointestinal condition to service, or any incident therein.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed gastrointestinal condition is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 

ORDER

Entitlement to service connection for a left testicle condition is denied. 

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis and chronic diarrhea, is denied.


REMAND

As for the service connection claim a low back disability, to include lumbar myositis and mild spondylosis, the Board finds that additional development is necessary before a decision on the merits of the claim can be reached. 

A brief review of the facts reflects that the STRs include a July 1979 enlistment examination report which reveals that clinical evaluation of the spine was normal.  In mid-January 1980, the Veteran was seen with a 2-day history of back pain; spasms were present at that time.  A week later, X-ray films of the lumbar spine were taken which were negative.  Mild paravertebral muscle sprain was assessed and a profile restricting PT for 2 weeks was given.  When seen in late January 1980, the Veteran continued to complain of low back pain, with decreased spasms.  Valium and another medication were continued and resolving low back strain was assessed.  An entry dated in March 1980 reflects that the Veteran had complaints of low back pain, assessed as low back sprain.  The May 1980 separation examination reveals that clinical evaluation of the spine was normal and that the Veteran denied having recurrent back pain.   

A VA examination of the spine was conducted in February 2008.  The Veteran reported that during service, he was lifting heavy equipment and injured his back.  He indicated that he had been using a TENS unit for treatment of the back and that the condition was becoming progressively worse.  X-ray films revealed straightening of the spine which could represent muscular spasms or inflammatory changes.  Mild spondlotic changes of the spine were also shown.  Lumbar myositis and mild spondylosis of the spine were diagnosed.  

The examiner summarized the Veteran's history noting STRs documenting back pain in January and March 1980, and referencing a post service VA record of September 7, 2006 which revealed that the Veteran had fallen and that X-ray films were taken which revealed evidence of muscle spasm and spondylosis.  It was noted that prior to 2006 there was no history of back pain.  The examiner opined that the Veteran's currently manifested low back disability was less likely than not caused by service, explaining that there was no evidence of low back problems on service discharge and no indication of low back pain until more than 20 years later which was related to a fall.  

The Board notes that the September 2006 VA record referred to by the VA examiner does not appear to be part of the paper file or part of the Virtual VA electronic file.  As this evidence was critical in supporting the examiner's opinion, the Board believes that this evidence should be sought for inclusion in the record.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA must obtain the outstanding VA record which has been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for a low back disorder.  Appropriate steps should be taken to obtain any identified records.  

In addition, VA treatment records dated in September 2006, to specifically include an entry dated on September 7, 2006, documenting a fall and including an assessment X-ray films of the lumbar spine should be requested and associated with the claims file.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


